Citation Nr: 0211218	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  94-24 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


Entitlement to service connection for a bilateral foot 
disorder.

(The issue of entitlement to service connection for residuals 
of a low back injury will be the subject of a future 
decision.)

(The issue of entitlement to an initial compensable 
evaluation for bilateral leg stress fractures will be the 
subject of a future decision.)  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1993 from 
the Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, denied 
entitlement to service connection for frostbite of both feet 
and a low back injury, and granted service connection for 
status post bilateral leg stress fractures with assignment of 
a non-compensable evaluation.  The veteran has perfected 
appeals of these issues.

In April 1997 the Board remanded the case to the RO to accord 
the veteran a requested Travel Board hearing.  The veteran 
failed to report for the scheduled hearing.  Examination of 
the claims file discloses that the veteran failed to appear 
for prior hearings in July 1995, January 1997, September 1997 
and December 1999.

In December 1999, another Board Member found the veteran had 
been given multiple opportunities for a Travel Board hearing.  
The Board Member did not find good cause to reschedule the 
veteran for another hearing and directed the case be returned 
to the Board for further review.  A subsequent request for a 
Board hearing was received at the Board after the Board had 
issued its decision.  

In February 2000, the Board determined that the claims for 
service connection for a low back injury and bilateral foot 
disorder were not well-grounded.  The issue of entitlement to 
initial compensable evaluations for bilateral leg stress 
fractures was addressed in the remand portion of the Board's 
February 2000 decision.

A request for reconsideration of the Board's decision of 
February 2000 was denied and the veteran was so notified by 
letter dated in June 2000.



The veteran appealed the Board's February 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  While the case was pending at the CAVC, the VA 
Office of General Counsel requested that the CAVC vacate the 
Board's decision and remand the case for readjudication in 
light of the enactment of the Veteran's Claim Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(VCAA).  Additionally, it was noted that the issue of 
entitlement to an initial compensable evaluation for service-
connected bilateral leg stress fractures (claimed as shin 
splints) was previously remanded by the Board and was not 
before the Court.

The CAVC granted the Appellee's unopposed motion in an order 
issued in December 2000 and vacated that part of the February 
2000 decision wherein the Board denied entitlement to service 
connection for a low back injury and for a bilateral foot 
injury.  The matter was remanded to the Board for further 
action consistent with the directives of the order.

In January 2002 the Board remanded the case to the RO for 
additional development and adjudicative action on the issues 
of service connection for a low back injury and for a 
bilateral foot injury.  

In May 2002 the RO most recently determined that service 
connection was not warranted for a low back injury or for a 
bilateral foot injury.

The case has been returned to the Board for appellate review.

The Board is undertaking additional development on the issues 
of entitlement to service connection for residuals of a low 
back injury and for an initial compensable rating for 
service-connected bilateral leg stress fractures pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104, (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23,2002 (to be codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.  

The Board notes that in a May 2001 statement the veteran 
requested service connection for a right shoulder condition 
with onset during military service.  As this issue has been 
neither procedurally prepared nor certified for appellate 
review, and is not inextricably intertwined with the issue 
currently on appeal, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  


FINDING OF FACT

The competent medical evidence of record shows that bilateral 
foot Achilles tendinitis cannot satisfactorily be dissociated 
from active service.


CONCLUSION OF LAW

Bilateral foot Achilles tendinitis was incurred in active 
service.  38 U.S.C.A. § 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

An initial claim was received from the veteran in July 1992 
for multiple disabilities including frostbite of the feet.  

Review of the service medical records discloses that in 
January 1980 the veteran complained of pain on the bottom of 
his left foot which had sudden onset and had been sore for 
two days.  The assessment was possible bursitis.  He was seen 
the following day with similar complaints and was referred 
for X-rays.  An X-ray for a provisional diagnosis of rule out 
bursitis revealed normal bony structures.  

He sought treatment for left foot pain with slight swelling 
in February 1980.  The assessment was a slightly sprained 
left ankle.  He was seen several days later for continued 
pain.  The assessment was possible sprain; the previous films 
were negative.  

He also complained of left Achilles tendon pain in January 
1981 and was placed on temporary physical profile.  

In April 1981 a limited bone scintigraphy that included spot 
views of the posterior pelvis and feet was obtained.  The 
impression was normal SI joints. 

The veteran complained of foot pain and pain in the area 
around his toes for a few days in late May 1981.  It was 
noted he had flat feet.  A separate clinical record dated in 
May included the notation that he had acute foot strain with 
tenderness on the balls of the feet following a four mile 
run.  The provisional diagnosis was pes planus.  

In June 1981 the veteran had a secondary sprain of the right 
foot after falling down stairs.  A physical therapy 
consultation request regarding the low back in July 1981 
noted that the Reiter's work-up was negative.  He was seen at 
the emergency room in July 1981 with complaints of swollen 
feet for four days and low back pain of two weeks duration 
for which he was being treated in physical therapy.  
Approximately three weeks later he still reported 
intermittent swelling of both feet without trauma.  

He was seen at an Internal Medicine Clinic in early December 
1981 and the report noted the arthralgia pains included low 
back and the plantar surface of the heels.  The impression 
was very possibly Reiter's syndrome.

An X-ray series in December 1981 that included both heels and 
toes found no significant abnormalities.

In January 1982 the veteran complained of foot pain.  The 
assessment was tendonitis of the feet and back strain.  In 
February 1982 he complained of heel pain since he started 
wearing boots in January.  The assessment was foot and heel 
pain without objective findings.  

The foot pain seemed to be related to mechanical problems 
with boots.  It was doubted that it was Reiter's syndrome.  
He was referred to podiatry where a finding of mild pes 
planus bilateral was made.  The assessment was infrocalcaneal 
bursitis and plantar fasciitis.  A bone scan that included 
both feet was conducted.  The impression was normal bone 
scintigraphy. 

A separate treatment record dated in February 1982 included 
an assessment of status post chondromalacia patella versus 
status post Reiter's syndrome.  In March 1982, the veteran 
complained of bilateral heel pain.  He was placed on a 
temporary physical profile that he was to run at his own 
pace, not over one mile a day.  

He was again seen in podiatry in April 1982 as the heel pain 
was unresolved.  He complained, in pertinent part, of heel 
pain which had been present for two months and not improved 
much over the 30 day profile.  The examiner was unable to 
elicit pain with palpation of either heel or plantar 
fasciitis.  No diagnosis regarding the heel was made.  Heel 
cups were provided.

The report of a July 1992 VA general medical examination has 
been associated with the claims file.  The veteran reported 
that he had had frostbite of both feet while serving in Korea 
but was not treated or followed up for residuals of frostbite 
since discharge from service.  The diagnoses were arthralgias 
and insufficient evidence to support a diagnosis of Reiter's 
syndrome.  No residuals of frostbite on the feet were 
detected.

A VA orthopedic examination was conducted in August 1992.  
The veteran reported he had frostbite during active duty as 
well as multiple small joint pain including in the heels.  
The examiner noted there was a tentative diagnosis of 
Reiter's syndrome to explain the multiple joint arthralgias.  
The pertinent diagnoses were plantar fasciitis of bilateral 
feet, rule out Reiter's syndrome and moderately symptomatic 
multiple peripheral arthralgias of the hands, feet, cervical 
and lumbar spine, rule out sero-negative polyarthritis such 
as Reiter's.

In a January 1993 rating decision, in pertinent part, the RO 
denied service connection for a low back injury and frostbite 
of the feet.  The veteran was notified of the decision and 
submitted a notice of disagreement in which he claimed that 
the bilateral foot injury was due to running and long road 
marches in boots on hard pavement.  

After receipt of a statement of the case, the veteran 
perfected his appeal in April 1993.  With his substantive 
appeal, the veteran submitted a copy of a May 1981 service 
medical record when he was seen by Podiatric Medicine for 
acute foot strain with tenderness on the balls of the feet 
following a four mile run.  He had stable foot structure.  He 
was to use insoles and not to run, jump or march over one 
mile for 14 days.  He was given a physical profile in 
December 1981 for fourteen days for low back pain and other 
joints.   

Also submitted with his April 1993 substantive appeal was an 
October 1992 statement of treatment signed by a VA doctor to 
assist with a determination to be made by Harris County 
Social Services regarding the veteran's eligibility for 
Public Welfare Assistance.  The diagnoses were peripheral 
joint pain of uncertain cause and chronic lower back pain.  
The prognosis was uncertain.  

A lay statement from the veteran's sister dated in May 1993 
indicated that he lived with her immediately after his 
discharge in 1982.  She observed that he had recurring feet 
problems from that time to the present.

A personal hearing at the RO was scheduled at the veteran's 
request; however, in January 1994 the veteran requested that 
his claim be considered after review of VA treatment records 
in lieu of a personal hearing.  

VA outpatient treatment records submitted by the veteran in 
January 1994 for a period beginning in June 1992 have been 
associated with the claims file.  The records evidence 
complaints of, diagnosis of and treatment for problems with 
the feet.  Pertinent diagnoses were arthralgias and plantar 
fasciitis.  The veteran also received treatment for chronic 
pain.

In September 1992 it was noted the veteran had a history of 
low back pain and bilateral heel pain secondary to 
polyarthralgias.  The assessment was polyarthralgias.  In 
October 1992 it was reported he had a history of 
polyarthralgias and back pain.  The assessment was that it 
was unclear as to how much of his complaints were organic 
versus psychosomatic in nature.

X-rays of the left and right feet dated in July 1992 were 
interpreted as being unremarkable.

The veteran was provided a combined rheumatology-liaison 
psychology consultation report in September 1992 that 
recommended he be seen in individual psychotherapy.  In April 
1993 the veteran was referred for pain management.  

A combined rheumatology-orthopedic surgery foot clinic 
consultation conducted in June 1993 included the notation 
that the veteran was being seen for pain in his feet which 
had been present since 1979.  The assessment was that the 
basis of the veteran's pain was unclear.  

Another combined rheumatology-orthopedic surgery foot clinic 
consultation was conducted in December 1993.  The veteran 
complained of pain in his feet which had been continuous 
since 1982.  The assessment was that the clinical picture 
revealed a non-recognizable organic basis for the foot pain.  
It was noted that during physical examination, he manifested 
a histrionic type of tandem ataxia.
The RO secured outpatient treatment records from the Houston 
VA Medical Center for the period from August 2000 to February 
2002.  In September 2000, it was noted that the veteran had 
not been followed at the Houston VAMC since 1997.  In October 
2000, he requested a replacement pair of orthopedic shoes and 
complained of foot pain. 

In May 2001 the veteran was evaluated at time of admission 
and the impression included rheumatoid arthritis?, and 
plantar fasciitis.  In October 2001 the veteran again sought 
treatment for chronic pain in his bilateral sole of his feet.  
He reported being diagnosed with tarsal tunnel syndrome in 
1994-1995. 

The RO secured records from a State Hospital for the period 
from June 2001 to December 2001.  These records mainly 
pertain to treatment for unrelated disorders, although the 
veteran did seek treatment for complaints of back pain.

Treatment records were received from a County Jail Facility 
for the period from July 1999 to April 2002.  The veteran was 
treated for athlete's foot and unrelated disorders.  The 
veteran was assessed with multiple disorders including tinea 
pedis.  

The veteran was afforded a VA C&P examination of the back and 
feet in May 2002.  The examiner noted that he reviewed in 
their entirety, the January 2002 remand, the claim file, 
service medical records, and the medical records on the 
computer.  

The VA examiner noted that the veteran began to complain of 
difficulty with his feet in 1980 and was noted to have mild 
pes planus.  He had recurrent problems with regard to heel 
pain, however, poorly described.  An evaluation in 1991 
actually had described Achilles tendon pain.  

The veteran reported at the May 2002 examination that he had 
been diagnosed with tarsal tunnel syndrome from an EMG/NCV 
evaluation performed at VA in 1993.  The examiner reviewed 
the results and agreed that the findings were consistent with 
tarsal tunnel.  This had never been repeated and the veteran 
elected not to treat this surgically.  

At the time of the May 2002 VA examination the veteran 
complained of pain at the Achilles tendon insertion into the 
heel.  He also complained of patchy numbness through the 
right foot, and to a lesser degree, the left foot.  He also 
described constant pain from his back down into the right 
leg.  

The examiner noted that a rheumatological evaluation in 1993 
was not only described as negative but was also remarkable 
for a significant amount of symptom magnification and 
nonorganic pain behaviors.  

At the May 2002 VA examination, the veteran was walking in 
orthotic shoes and using a cane.  The examiner observed that 
he walked with a non-antalgic gait.  The examiner further 
observed that he easily removed and replaced his shoes 
without hesitation. 

Waddell's signs, consistent with nonorganic pain behaviors 
and symptom magnification were all significantly positive. 

The veteran's neurological evaluation was nonfocal with 
regard to physiologic and symmetrical reflexes and strength.  
He described patchy sensation loss and a non-dermatomal, non-
physiologic distribution in both feet, more so on the right.  
He complained of burning pain on the plantar aspects of both 
feet.  He complained of an inability to actively move his 
toes.  He had complaints of pain to palpation along the 
Achilles tendon insertion into the heel.  Pulses were present 
in both ankles.  

An X-ray evaluation of both feet was unremarkable.  

The impression included history of Achilles tendinitis and 
history of tarsal tunnel syndrome, bilateral.  

The VA examiner commented that the veteran's chronic 
conditions of the feet would be considered Achilles 
tendinitis, although there was minimal documentation of a 
continuous disorder.  

The examiner opined that the veteran's complaints of burning 
on the plantar aspects of both feet, subsequently confirmed 
by EMG studies in 1993 to be tarsal tunnel syndrome did not 
related to his service based upon the medical records 
provided.


Criteria

Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for a disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001); Allen v. Brown, 7 Vet. App. 439 (1995).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

Entitlement to service connection may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§§ 3.303(a), 3.304.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has held in Savage v. Gober, 10 Vet. App. 488 
(1997), that the "continuity of symptomatology" provision of 
38 C.F.R. § 3.303(b) may obviate the need for medical 
evidence of a nexus between present disability and service.  
See Savage, 10 Vet. App. at 497.  




The only proviso is that there be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and his post-service symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis

Preliminary Matter:  Duty to assist

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  




This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board is satisfied that all the facts relevant to this 
appeal for service connection have been properly developed 
and that VA has fully complied with its initial duty to 
assist every claimant in developing all facts pertinent to 
his claim for VA benefits as mandated by the new law.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2001).  The RO provided the veteran a copy of the 
applicable rating decisions and forwarding letters that in 
combination notified him of the basis for the decisions 
reached.  



The RO also provided the veteran statements of the case and 
supplemental statements of the case that included a summary 
of the evidence, the applicable law and regulations and a 
discussion of the facts of the case.  

It is clear from the record that the RO's communications with 
the veteran in the aggregate have advised him to submit 
evidence in support of his claims.  He has been advised of 
evidence he could submit himself or to sufficiently identify 
evidence and if private in nature to complete authorization 
or medical releases so that VA could obtain the evidence for 
him.  

Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 01-997 (U.S. Vet. App. June 19, 
2002).

The veteran identified evidence and the RO secured treatment 
records.  In addition, the RO had the veteran examined in 
respect to the disorder at issue and requested a medical 
opinion.  In addition the Board remanded the claim in January 
2002 for further development and review under VCAA. 

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Service Connection

Initially the veteran sought service connection for residuals 
of frostbite of the feet.  He then stated that the claim was 
not for frostbite, although he had frostbite, but was for 
injury due to running and long road marches in boots on hard 
pavement.  He claimed having shin splints due to this.  



The Board notes that service connection was granted in the 
January 1993 rating decision for status post bilateral leg 
stress fractures.  

Service medical records are negative for any complaints or 
findings of frostbite of the feet.  No residuals of frostbite 
on the feet were detected at a July 1992 VA medical 
examination.    

The veteran sought treatment numerous times during active 
duty for bilateral foot pain.  He and his sister have alleged 
that he has had continuous problems with his feet since 
active duty.  Additionally, there is competent evidence of 
record demonstrating that he sought treatment for foot pain 
beginning in approximately 1992.  

The May 2002 VA examiner noted that the veteran began to 
complain of difficulty with his feet in 1980 and had 
recurrent problems with regard to heel pain, however, poorly 
described.  An evaluation in 1991 actually had described 
Achilles tendon pain.  At the time of the May 2002 VA 
examination the veteran complained of pain at the Achilles 
tendon insertion into the heel.  The VA examiner stated that 
the veteran's chronic conditions of the feet would be 
considered Achilles tendinitis and noted there was 
documentation of a continuous disorder, although 
characterized as minimal.

The veteran also has a diagnosis of tarsal tunnel syndrome 
made in 1993 and the May 2002 VA examiner agreed that the 
test findings were consistent with tarsal tunnel syndrome, 
however, it was his opinion that the tarsal tunnel syndrome 
did not relate to the veteran's service career. 

After resolving all doubt in favor of the veteran, the Board 
concludes that the May 2002 VA examination establishes that 
the veteran has a bilateral foot disorder diagnosed as 
Achilles tendinitis which is related to service.  

Therefore, the Board concludes that the evidentiary record 
supports a grant of entitlement to service connection for 
Achilles tendinitis of the feet.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for Achilles tendinitis of 
the feet is granted.



		
	RONALD R. BOSCH
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

